     Case 2:07-cv-02513-GMS Document 2624 Filed 04/13/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8   Manuel de Jesus Ortega Melendres, on          No. CV-07-2513-PHX-GMS
 9   behalf of himself and all others similarly
     situated; et al.                              ORDER
10
                          Plaintiffs,
11
     and
12
     United States of America,
13
                          Plaintiff-Intervenor,
14
     v.
15
     Paul Penzone, in his official capacity as
16   Sheriff of Maricopa County, Arizona; et al.
17                        Defendants.
18
19
20         IT IS HEREBY ORDERED granting the Motion to Seal (Doc. 2620) and directing
21   the Clerk of the Court to file under seal the lodged document (Doc. 2621) regarding
22   Defendant Paul Penzone’s intent to transfer Sergeant Shane Painter S1745 into the
23   Professional Standards Bureau (PSB) and transfer Sergeant Joel Campa S1819 from the
24   Professional Standards Bureau (PSB) to the Enforcement Bureau.
25         Dated this 13th day of April, 2021.
26
27
28
